Citation Nr: 0410156	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1964 to January 
1967.  The veteran also had subsequent service in the Air National 
Guard, including the period of June 23, 1997 to June 27, 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Under the old schedule for rating spine disabilities, the 
medical evidence shows that the veteran's cervical spine disorder 
is manifested by mild residual functional impairment due to 
stiffness, excessive fatigability, and a lack of endurance

2.  Under the amended schedule for rating spine disabilities, the 
medical evidence shows that the veteran's cervical spine disorder 
at times is manifested by forward flexion to 30 degrees with 
stiffness, excessive fatigability, and a lack of endurance.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the schedular criteria for a 
higher rating of 10 percent for service-connected degenerative 
disc disease of the cervical spine have been approximated under 
the old schedule for rating spine disabilities.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 (2002).

2.  Effective from September 23, 2002, the schedular criteria for 
a higher rating of 20 percent for service-connected degenerative 
disc disease of the cervical spine have been approximated under 
the amended schedule for rating spine disabilities.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59 (2003); Amendment to Part 4, Schedule for 
Rating Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  VA is required to provide 
the claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is to 
be provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the VCAA 
has been met. In this regard, the Board notes that the RO provided 
the veteran with a copy of the December 2000 rating decision, 
December 2002 Statement of the Case (SOC), and May 2003 
Supplemental Statement of the Case, which together provided the 
veteran with notice of the reasons for the rating assigned.  The 
SOC provided the veteran with notice of the law and implementing 
regulations of the VCAA.  In correspondence dated in November 
2003, the RO advised the veteran of the VCAA and VA's duties under 
the VCAA.  The RO also advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of the 
information and evidence was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  In Pelegrini, the Court held that the enhanced duty to 
notify provisions under the VCAA should be met prior to an initial 
unfavorable agency of original jurisdiction (AOJ) decision on the 
claim.  While the Court did not address whether, and if so, how 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error of 
this kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003).  The veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in September 2000.  The RO 
also obtained the records associated with a decision to award the 
veteran Social Security Administration disability benefits.   The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  Based 
on the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to assist 
the veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

The schedule for rating spine disabilities was amended in August 
2003, effective September 26, 2003.  Amendment to Part 4, Schedule 
for Rating Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment to 
Part 4"].  Prior to that, the rating criteria for evaluating 
intervertebral disc syndrome was changed, effective September 23, 
2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the aforementioned 
amended rating schedule for spine disabilities.  The RO has not 
considered the veteran's disability under the new rating criteria, 
but there is no prejudice to the veteran in proceeding with this 
appeal.  The Board finds that the veteran is entitled to a 
compensable rating.  

The veteran's service-connected degenerative disc disease of the 
cervical spine is presently assigned a noncompensable rating under 
the old criteria of Diagnostic Code 5293, for post-operative, 
cured intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  A 10 percent rating is prescribed for mild 
symptoms associated with intervertebral disc syndrome.  Id.  

The veteran underwent a VA examination in September 2000.  The 
examination revealed essentially negative results with respect to 
any residual neck disability from surgery on the cervical spine 
the veteran underwent in December 1999.  
On range of motion of the cervical spine, the veteran was able to 
forward flex to 30 degrees.  Extension was to 30 degrees.  Lateral 
flexion was to 30 degrees on the right and left.  Rotation on the 
right and left was to 50 degrees.  The VA examiner described the 
aforementioned range of motion measurements as normal.  The VA 
examiner also reported that there were "no neurological 
abnormalities noted whatsoever."  The veteran had normal 
musculature of the back and no postural abnormalities.  There was 
no objective evidence of painful muscle spasm, weakness, or 
tenderness on the current examination.  The VA examiner further 
reported that the results of an x-ray revealed surgical fusion of 
C5 and C6 with the anterior bone plate and screws in position.  It 
was noted that the general appearance of the cervical spine was 
normal.  The VA examiner noted an impression of disc herniation of 
C5 and C6 with subsequent anterior fusion of C5 and C6 with the 
presence of a bone plate and screw nails.  Thus, the findings 
reported in the September 2000 VA examination report show that the 
surgery produced good results.

The medical records from various private facilities and the USAF 
Medical Center at Wright-Patterson AFB, Ohio, similarly show that 
the surgery produced good results with respect to the neck.  These 
records show that the veteran's primary complaints and residual 
disability are associated with myoclonus, for which service-
connection has been granted.  These records, however, do include a 
report from the 127 Medical Squadron dated in February 2000.  The 
report shows that the veteran reported that the pain had almost 
completely resolved but he would occasionally have some neck 
stiffness.  A report from the Townley Orthopedic Clinic dated in 
March 2000, shows that the veteran reported that since having 
anterior fusion of his cervical spine, his neck pain had 
essentially resolved except for some discomfort higher up in his 
neck with sitting for long periods.  A July 2000 report from the 
USAF Medical Center shows that the veteran denied any difficulty 
with range of motion of his neck, but reported that if he looked 
at a computer for a long time or if he stood for a prolonged 
period, he would experience some neck tightness and aching pain.  

With consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) (which address 
additional functional loss due to pain, weakness, excessive 
fatigability, lack of endurance, etc.), it appears that the 
veteran's neck disability is productive of residual mild 
symptomatology.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  The Board finds 
that the medical evidence shows that the veteran's service-
connected neck disability more closely approximates a 10 percent 
rating under the old criteria of Diagnostic Code 5293.  As the 
Board relied on factors outside the rating criteria for a 10 
percent rating, it follows that the next higher rating of 20 
percent under Diagnostic Code 5293 is not appropriate.  

Under the amended schedule for rating spine disabilities, a 10 
percent rating is assigned for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at least 
one week but less than two weeks during the past 12 months.  
Amendment to Part 4.  A 20 percent rating is assigned for episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  Id.  According to Note (1) under 
the amended schedule, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  The medical evidence of record does not show that a 
physician prescribed the veteran bed rest and treatment for a 
certain duration of time at any time during the appeal period. 

The amended schedule also requires the Board's consideration of 
chronic orthopedic and neurologic manifestations for purposes of 
determining whether a combination under § 4.25 of separate 
evaluations of such manifestations along with evaluations for all 
other disabilities will result in a higher evaluation.  The 
Board's consideration of chronic orthopedic manifestations was 
previously discussed.  In regard to neurologic manifestations, 
Diagnostic Code 8520 prescribes ratings for incomplete and 
complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The medical evidence of record shows that 
no diagnosis has been made that the veteran suffers from 
incomplete or complete paralysis of the sciatic nerve or any other 
disease of the peripheral nerves.  Moreover, the September 2000 VA 
examiner noted that the examination revealed no neurological 
abnormalities.  Thus, an evaluation under Diagnostic Code 8520 or 
any other diagnostic code pertaining to the nervous system is not 
appropriate at this time.  It follows that a combination of the 
veteran's chronic orthopedic manifestations with neurological 
manifestations would not result in a higher evaluation pursuant to 
the new rating criteria under the amended schedule.

The Board has considered other potentially applicable diagnostic 
codes under which the veteran may be entitled to a rating in 
excess of 10 percent.  Under the old rating criteria of Diagnostic 
Code 5290, a 10 percent rating is prescribed for slight limitation 
of motion of the cervical spine.  A 20 percent rating is 
prescribed for moderate limitation of motion of the cervical 
spine.   Normal range of motion of the cervical spine is not 
depicted in any way in the old schedule for rating spine 
disabilities.  Cf.  38 C.F.R. § 4.71, PLATE II.  The September 
2000 VA examiner noted that the veteran had full cervical range of 
motion.  The other medical evidence of record showed similar 
results.  With consideration of additional functional loss due to 
stiffness, excessive fatigability, and a lack of endurance, at the 
most, the veteran would be entitled to a 10 percent rating for 
overall slight functional impairment under Diagnostic Code 5290.  

Under the amended schedule for rating spine disabilities, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Amendment to Part 4.  A 10 percent rating is 
prescribed where forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; or the combined 
range of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  Id.   A 20 percent rating is 
prescribed where forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent rating 
is prescribed where forward flexion of the cervical spine is 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine.   Id. 

The findings reported on the September 2000 VA examination report 
show that forward flexion to 30 degrees was demonstrated on 
examination.  The November 2000 Michigan Medical Consultants 
report shows that the veteran was able to forward flex to 45 
degrees.  On the basis of the September 2000 VA examination 
findings and by strict application of the new regulation, it 
appears that the veteran is entitled to a 20 percent rating under 
the new rating criteria.  The veteran, however, is not entitled to 
the next higher rating of 30 percent.  Even with consideration of 
additional functional loss due to stiffness, excessive 
fatigability, and a lack of endurance, there is no medical 
evidence of record that shows that the veteran's neck disability 
is more analogous to an individual with more moderate and severe 
impairment.  To the contrary, the medical records consistently 
note that the veteran has normal range of motion of the cervical 
spine and the examinations have been essentially negative.  
Moreover, the veteran has also consistently only complained of the 
'outside rating criteria' factors the Board accounted for in the 
assigned ratings.

There are no other applicable diagnostic codes under which the 
veteran may be entitled to a higher rating.  

Accordingly, the Board finds that the veteran's cervical spine 
disorder more closely approximates the criteria associated with a 
20 percent evaluation under the new rating criteria.  Amendment to 
Part 4.   The new rating criteria may only be applied to the 
period of time after their effective date, September 23, 2002.  
VAOPGCPREC 3-00.  Accordingly, staged ratings are in order.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Lastly, the Board notes that there is no evidence of record that 
the veteran's cervical spine disorder causes marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  There are no medical records 
that show frequent periods of hospitalization.  The SSA records 
show that the veteran is receiving disability benefits primarily 
due to the veteran's diagnosed myoclonus, rather than the neck 
disability.  The Board emphasizes that the percentage ratings 
assigned by the VA Schedule for Rating Disabilities represent the 
average impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the instant 
case, to the extent that the veteran's cervical spine disorder 
interferes with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  There is no evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his cervical spine disorder.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A higher rating of 10 percent for service-connected degenerative 
disc disease of the cervical spine is granted prior to September 
23, 2002, subject to the controlling law and regulations governing 
the payment of monetary benefits.

A higher rating of 20 percent for service-connected degenerative 
disc disease of the cervical spine is granted effective from 
September 23, 2002, subject to the controlling law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



